Citation Nr: 1532857	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  13-00 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for chloracne.

2.  Service connection for chloracne, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse




ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1966 to October 1970, and from January 1991 to August 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

In May 2015, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.

During the May 2015 Board hearing, the Veteran and representative stated that in the August 2001 rating decision the RO erred in denying service connection for chloracne.  The undersigned VLJ advised the Veteran and representative as to the requirements to raise a clear and unmistakable error (CUE) claim or motion.  To raise CUE, there must be some degree of specificity as to what the alleged legal or factual error is and reasons must be given as to why the result would have been manifestly different.  Crippen v. Brown, 9 Vet. App. 412 at 420 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Board finds that the general assertions made during the May 2015 Board hearing do not specifically plead CUE in the August 2001 final rating decision.  If the Veteran wishes to raise CUE in the August 2001 rating decision, he should do so with specificity.  



FINDINGS OF FACT

1. The claim for service connection for chloracne was denied by an August 2001 rating decision on the basis that there was no evidence of a diagnosis of chloracne; the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision.

2. Evidence received since the August 2001 rating decision is not cumulative, and pertains to the basis of a prior final denial of service connection for chloracne of a current diagnosis of chloracne, so raises a reasonable possibility of substantiating the claim for service connection for chloracne. 

3. The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed during such service to herbicide agents, to include Agent Orange. 

4. The Veteran has a current disability of chloracne, which manifested to a degree of 10 percent within one year after the last date on which the Veteran was exposed to an herbicide agent during service.


CONCLUSIONS OF LAW

1. The August 2001 rating decision, which denied service connection for chloracne, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2. The criteria for reopening service connection for chloracne are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for chloracne are met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is reopening and granting service connection for chloracne, which constitutes a full grant of the benefits sought on appeal with respect to these claims.  As there remains no aspect of these claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Reopening of Service Connection for Chloracne

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an August 2001 rating decision, the RO denied service connection for chloracne on the basis that there was no evidence of a diagnosis of chloracne.  The Veteran was notified of this decision and of procedural and appellate rights in an August 2001 letter.  The Veteran did not perfect an appeal of this decision; thus, it became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2014).  To be material, the evidence with respect to this issue must tend to show that the Veteran has a diagnosis of chloracne. 

The Board finds that there is a sufficient evidentiary basis to reopen service connection for chloracne.  The new evidence includes statements made by the Veteran, a June 2012 VA examination report, a June 2015 private physician statement, the May 2012 RO hearing transcript, and the May 2015 Board hearing transcript.  The Board finds that the evidence cited above is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.

In a June 2015 letter, Dr. W.W. wrote that the Veteran presented with comedones and milia around the periocular region and opined that the Veteran's symptoms are consistent with chloracne.  The Board finds this evidence to be material because it addresses a previously unestablished fact of a current diagnosis of chloracne; therefore, the Board finds the newly-received evidence to be both new and material to reopen service connection for chloracne.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board will address the merits of the claim for service connection for chloracne below.


Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 
38 C.F.R. § 3.309(e); and (3) that the disease manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents includes chloracne.  See 
38 C.F.R. § 3.309(e).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.  A lay person is competent to report most skin symptoms.  See McCartt v. West, 12 Vet. App. 164, 167 (1999) (implying that a veteran's report of skin disorder of boils, blotches, rash, soreness, and itching that was chronic in service and continuous since service may be the type of condition lending itself to lay observation and satisfy the nexus requirement, even though the Court still seemed to require medical nexus opinion relating current skin disorder to in-service herbicide exposure). 

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service Connection Analysis for Chloracne 

The Veteran asserts that service connection is warranted because he has chloracne that is related to exposure to Agent Orange in the Republic of Vietnam.  The Veteran stated that chloracne or an acneform disease consistent with chloracne started upon his return from Vietnam in 1970.  See e.g., May 2015 Board hearing transcript.

The Board finds that the Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed during such service to herbicide agents, to include Agent Orange. 38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The record reflects that the Veteran served in Vietnam from October 1967 to October 1968, and from October 1969 to October 1970. 

The Board finds that the evidence is in relative equipoise on the question of whether the Veteran has a current disability of chloracne.  Evidence weighing in favor of this finding of current disability of chloracne includes a June 2015 letter by 
Dr. W.W. opining that the Veteran's symptoms are consistent with chloracne.  
Dr. W.W. indicated that he evaluated the Veteran in June 2013 when the Veteran presented with comedones and milia around the periocular region.  The June 2012 VA examination report shows a diagnosis of chloracne by history.  Evidence weighing against a finding of current disability of chloracne includes the July 2001 VA examination report reflecting a VA examiner's assessment that, based on an examination of the Veteran, a diagnosis of chloracne could not be entertained.  Resolving reasonable doubt in favor of the Veteran on the question of current diagnosis, the Board finds that the Veteran has a current disability of chloracne.

The Board finds that the evidence is in relative equipoise as to whether the Veteran's chloracne manifested to a degree of 10 percent within one year of after the last date on which the Veteran was exposed to an herbicide agent during service.  Evidence weighing in favor of finding that chloracne manifested to a compensable degree within one year after the last exposure includes competent and credible statements by the Veteran, his father, and his spouse that the Veteran had rash or acne on the forehead, neck, and upper back after returning from Vietnam in 1970, especially during hot months.  See e.g., May 2001 father's statement; May 2001 spouse's statement; May 2015 Board hearing transcript.  See McCartt, 12 Vet. App. at 167 (recognizing lay competency to report many symptoms of skin disorder).  Evidence weighing against this finding includes the October 1970 service separation examination showing a normal medical evaluation of the Veteran's skin, as well as the absence of treatment, complaints, or diagnosis of chloracne within one year after the last date on which the Veteran was exposed to an herbicide agent during service.  Resolving reasonable doubt in favor of the Veteran on this question, the Board finds that the Veteran's chloracne manifested to a degree of 10 percent within one year after the last date on which the Veteran was exposed to an herbicide agent during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that presumptive service connection for chloracne is 

warranted based on in-service exposure to herbicides, to include Agent Orange.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.307(a)(6)(ii), 3.309(e).  Because the Board is granting service connection on a presumptive basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

New and material evidence having been received, the appeal to reopen service connection for chloracne is granted.

Service connection for chloracne, as due to herbicide exposure, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


